Title: To James Madison from Thomas Appleton, 9 July 1801 (Abstract)
From: Appleton, Thomas
To: Madison, James


9 July 1801, Leghorn. Forwards dispatches from Cathcart and encloses a copy of Cathcart’s circular of 11 May. Notes that in laying embargoes on American shipping consuls in Mediterranean have used their own judgment. Considers that not only would ships and cargoes be endangered by allowing them to depart singly but pasha wants to take captives in order to force his terms on the U.S. These considerations outweigh all disadvantages occurring from delaying ships. Reports “certain intelligence that the tripolitain fleet is out” but believes no American vessels have yet been captured. Has no word of Commodore Truxtun, whose arrival has been long awaited. Has forwarded copies of Cathcart’s circular letters to European ports. Discusses political situation in Italy, French military movements in Egypt, and British interests in Mediterranean. Reports his success in obtaining release of two American vessels that French had seized as British property and the lifting of a punitive tax assessment on two Americans. Recounts his effectiveness in proving ownership of American merchantmen embargoed at Leghorn when French arrived in Tuscany; believes “our flag is in truth more highly respected than that of any other, in the ports of Italy which the french Occupy.”
 

   
   RC and enclosure (DNA: RG 59, CD, Leghorn, vol. 1). RC 8 pp.; docketed by Wagner. Enclosure 3 pp.



   
   A full transcription of this document has been added to the digital edition.

